Citation Nr: 1124637	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-22 981	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for right foot injury and numbness.


ATTORNEY FOR THE BOARD

Kara M. Koonce, Legal Intern


INTRODUCTION

The Veteran had active military service from August 1976 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right foot injury and numbness.

The Board notes that in the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, dated May 2010, the Veteran failed to indicate whether he wished to be scheduled for a Board hearing.  In September 2010, the RO sent a letter to the Veteran, noting that he failed to complete the portion of the VA Form 9 regarding a Board hearing.  The RO requested that the Veteran indicate whether he wished to have a hearing before the Board and to return the form within 30 days from the date of the letter.  However, as of this date, the form has not been returned.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).  

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2. There is no competent and probative evidence of right foot injury and numbness in service, or of a nexus between the post-service diagnosis of right foot injury and numbness and service. 

CONCLUSION OF LAW

Right foot injury and numbness were not incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veteran Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veteran Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Board finds the VCAA notice requirements have been satisfied by the April 2008 letter sent to the Veteran.  In the letter, the Veteran was informed that in order to substantiate the claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records by any federal agency.  The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  In the present appeal, the June 2008 VCAA letter to the Veteran included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, VA has obtained the Veteran's service treatment records, VA outpatient records, and a private treatment record dated December 2009.

Although an examination or an opinion was not obtained in connection with the Veteran's claim of service connection for a right foot injury and numbness, the Board finds that VA was not under an obligation to provide an examination, as such is not necessary to make a decision on the claim.  The Board finds that VA need not conduct an examination with respect to this claim because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed fully below, an examination is not required as there is no competent, credible and probative evidence which establishes an injury in service or that the claimed disability may be associated with the Veteran's service.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2008).  

II. Decision

The Veteran contends in his June 2008 claim that he suffers from a right foot injury and numbness.  He also noted in the November 2009 notice of disagreement that his right foot injury and numbness developed after he participated in a Combat Ready Marathon while in Panama.  He refused medical treatment but was unable to work for several days following the run.  In the VA Form 9, the Veteran states that following the run, he suffered for two weeks before his right foot returned to normal.  However, although he noticed a limp in his right foot, he continued to perform the exercises and marches for the duration of his military service.  The Veteran further states that over time the pain and numbness in his right foot have worsened.  The Veteran asserts that service connection is warranted for his right foot injury and numbness. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records do not show any complaints, treatment, or a diagnosis of a right foot injury and numbness during service or at the time of the Veteran's release from active service.  Upon discharge from service, the Veteran signed a statement dated May 1982, declining a medical examination

Next, review of Veteran's post service VA treatment records reflects complaints, treatment, and diagnosis of a right foot injury and numbness.  In May 2008, he was seen for an initial visit and it was noted that he had no primary care for three years.  He complained of right lower leg numbness over the lateral foot radiating to the big toe for a "few years".  The diagnoses included right lower extremity numbness.  In October 2008, the Veteran underwent a neurology consultation for numbness in toes and medial right leg, which he reported started about 3 to 4 years ago.  The examiner indicated that the Veteran attributes the numbness to marching and jumping in Panama in the 1970s.  The impression was right lower extremity numbness.  A February 2009 examination reflects chronic right leg dermatol numbness which the Veteran reported started in the 1970s.  A March 2009 examination shows complaints of numbness in the Veteran's big right toe.  The Veteran reported that numbness had been present since the late 1970's when he was in Panama.  He reported that he injured the foot during heavy exercise.  A March 2010 examination assessment included a diagnosis of tarsal tunnel syndrome.  

A December 2009 private medical report indicates that the Veteran visited a private physician.  The physician noted that the Veteran suffers from numbness to his right great toe and to the sole of his right foot, which the Veteran stated occurred during a 25-mile march on active duty in Panama.  It was also noted that Veteran had received previous acupuncture treatments, which were ineffective.  The evaluation assessment included findings of right great toe numbness secondary to tarsal tunnel syndrome and recommended a nerve conduction/EMG study for the right lower extremity.  

The Board notes that none of the treatment records mentioned above etiologically relate the Veteran's current right foot injury and numbness to service or any event in service.  As previously noted, following separation from service, the first documented treatment for numbness in the right foot is shown in May 2008 and additional treatment for a right foot injury and numbness was noted in October 2008, December 2009, February 2009, March 2009, and March 2010, which is more than 25 years after separation from service.  This gap of time in the record militates against a finding that the Veteran's right foot injury and numbness were caused during service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (suggesting that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss his current symptomatology and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, it is acknowledged the Veteran does experience symptoms of a right foot injury and numbness.  He has alleged a continuity of his right foot injury and numbness to military service. 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of right foot numbness after service separation.   Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible. 
The postservice treatment records show that the Veteran filed a claim for VA compensation benefits in June 1982 and did not allege at that time that he had a right foot disability.  The more recent VA treatment records dated in May and October 2008 show that he initially reported that the onset of the right foot numbness was three to four years earlier but later records indicate that he began to report that the onset was in the 1970s during service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Given the service treatment records, which reflect normal findings of the Veteran's right foot, the absence of complaint or treatment until many years after service, the Veteran's inconsistent statements as to the continuity of symptoms, and the absence of any medical evidence relating the Veteran's symptoms to service, the Board finds that the evidence weighs against the Veteran's claim.  Continuity of symptomatology has not been established as the Board has determined that the Veteran's statements as to continuity are not credible and there is no other competent, credible or probative evidence of record that establishes continuity of symptoms.  

Moreover, there is no probative medical evidence suggesting a link between the Veteran's period of service and his right foot injury and numbness.  The Board is aware of the Veteran's contentions that his right foot injury and numbness is somehow etiologically related to service; however, as the record does not reflect that the Veteran possesses a recognized degree of medical knowledge, his assertions as to the existence, nature and etiology of the current diagnoses are of no probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances involving only observable factors, the question of causation here involves complex issues that the Veteran is not competent to address. 

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for a right foot injury and numbness, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement for service connection for right foot injury and numbness is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


